McCay, Judge.
There is in this record absolutely no evidence corroborating the accomplice, Thurman, in the sense of the law. We decided, in the case of Childers vs. The State, 52 Georgia, 106, that the corroborating circumstances must be such as connect the prisoners in some way with the crime. We have, in that case, fully given our reasons for thus holding, and we will not repeat them. The conviction in the case at bar is based solely on the testimony of Thurman. There are circumstances going to show he is guilty, other than what he states, but absolutely none that the prisoners are. It is plain that he and Jackson sold the iron at the junk shop, and, identified as that iron was next day by the owner of it, he knew, before any ■confession was made, that there was evidence against him. It was a small virtue for him to tell the tale he does after that. What circumstances there are in the record, other than those detailed by the accomplice, rather go in favor of the prisoners. The junk man, as well as his employee, Monroe, both testify that neither of the prisoners were present when the iron was sold, and that Thurman and Jackson brought it to the shop. It is not at all a reasonable story that the head men in the murder and robbery should trust the plunder to the witness and to Jackson. The fair inference from his statement, too, is that he meant to testify that all were present at the selling.
We only mention these circumstances to show that, in common reason, it ought to take pretty strong circumstances to corroborate such an accomplice; whereas, in the sense of the law, there are no circumstances of corroboration — nothing that in any way connects the prisoners with this crime but the statements of the witness. That he told the same tale when arrested is not only no corroboration by any matter connecting the prisoners with the crime, but it is illegal testimony any way. It is strange to bolster up a witness by proof that he has told the same story before. We know of no authority for such a practice.
Judgment reversed.